Guerry, J.
1. The defendant was convicted of burglary, with a misdemeanor punishment recommended, which the court followed in passing sentence. Irrespective of the fact that the crime was committed before the repeal of the indeterminate-sentence law (Code, § 27-2502), any alleged error was harmless. Hollis v. State, 48 Ga. App. 672 (173 S. E. 179).
2. The motion for new trial, based on alleged newly discovered evidence which was merely cumulative, was not meritorious, and was fatally defective in its supporting affidavits. The evidence supported the verdict, and the court did not err in overruling the motion for new trial.

Judgment affirmed.


Broyles, O. J., and MacIntyre, J., concur.